EXHIBIT 10(J)




THE KNAPE & VOGT
MANUFACTURING COMPANY


SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN




VARNUM, RIDDERING, SCHMIDT & HOWLETTLLP
Bridgewater Place 333 Bridge Street, N.W.
Grand Rapids, Michigan 49504
(616) 336-6000

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Page ARTICLE I -- PURPOSE 1        ARTICLE II -- DEFINITIONS AND CONSTRUCTION 1 
 2.1 Definitions 1   2.2 Construction 3        ARTICLE III -- PARTICIPATION AND
SERVICE 3   3.1 Participation 3   3.2 Service 3        ARTICLE IV --
CONTRIBUTIONS 3   4.1 Company Contributions 3   4.2 Retirement Savings
Agreements 3   4.3 Rules Relating to Reemployed Veterans 4        ARTICLE V --
ALLOCATIONS TO PARTICIPANT ACCOUNTS 4   5.1 Individual Accounts 4   5.2 Account
Adjustments 4        ARTICLE VI -- BENEFITS 5   6.1 Retirement or Disability 5 
 6.2 Death 5   6.3 Termination for Other Reasons 5   6.4 Payment of Benefits 6 
 6.5 Hardship Withdrawals 6   6.6 Withdrawals Pursuant to Qualified Domestic
Relations Orders 6   6.7 Designation of Beneficiary 6        ARTICLE VII --
DEFERRED COMPENSATION FUND 7        ARTICLE VIII -- ADMINISTRATION 7   8.1
Administrator 7   8.2 Indemnification 7   8.3 Records and Reports 7   8.4
Appointment of Committee 7   8.5 Claims Procedure 7   8.6 Rules and Decisions 9 
 8.7 Committee Procedures 9   8.8 Authorization of Benefit Payments 9   8.9
Application and Forms for Benefits 9  8.10 Facility of Payment 9 

--------------------------------------------------------------------------------



ARTICLE IX -- INDIVIDUAL INVESTMENT ACCOUNTS 9   9.1 Investment of Individual
Accounts 9   9.2 Procedure for Investments 9        ARTICLE X -- PAYMENT OF
TAXES 9        ARTICLE XI -- TERMINATION AND AMENDMENT 10  11.1 Amendments 10 
11.2 Termination 10        ARTICLE XII -- NONALIENATION OF BENEFITS AND DOMESTIC
RELATIONS ORDERS 10  12.1 Nonalienation of Benefits 10  12.2 Procedure for
Domestic Relations Orders 10        ARTICLE XIII -- MISCELLANEOUS 11  13.1
Status of Participants 11  13.2 No Interest in Company Affairs 11  13.3
Litigation 11  13.4 Governing Law 11  13.5 Severability of Provisions 11 




--------------------------------------------------------------------------------




THE KNAPE & VOGT
MANUFACTURING COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

This Supplemental Executive Retirement Plan (the “Plan”) is adopted by Knape &
Vogt Manufacturing Company, a Michigan corporation (the “Company”).


ARTICLE I
PURPOSE

The Company is adopting the Plan effective as of July 1, 2004 to provide an
additional retirement program for certain of its management and other highly
compensated employees. This Plan is intended to be a “top hat” plan that will be
exempt from the requirements of Parts 2, 3 and 4 of Subtitle B of Title I of
ERISA, and is not intended to satisfy the requirements of Section 401(a) of the
Code.


ARTICLE II
DEFINITIONS AND CONSTRUCTION

2.1 Definitions.The following words and phrases, when used in this Agreement,
will have the following meanings:


  (a) Authorized leave of absence: Any absence authorized by the Company under
its standard personnel policies from which the employee returns to active
employment with the Company within the period authorized for the leave. An
absence due to service in the armed forces of the United States will be
considered an authorized leave of absence provided that the employee qualifies
for reemployment rights under federal law (38 USC 4301 et seq., or other statute
of similar import) and returns to employment with the Company within the period
provided by law. If employees fail to return to active employment from any
approved leave of absence within the time authorized for the leave, they will
not be credited with any service for the period of the leave.


  (b) Beneficiary: A person or persons, natural or otherwise, designated in
accordance with the Plan to receive any death benefit payable under this Plan.


  (c) Code: The Internal Revenue Code of 1986, as amended from time to time.


  (d) Committee: The persons appointed to assist the Company in administering
the Plan.


  (e) Company: Knape & Vogt Manufacturing Company, a Michigan corporation.


  (f) Compensation: The total of all amounts paid to a participant during the
plan year by the Company for personal services, as reported in box 1 of IRS Form
W-2, adjusted by:


  (1) Adding the amount of any elective contributions made for the participant
to this Plan or plans maintained pursuant to Code Sections 125 or 401(k) for the
plan year; and


  (2) Subtracting the following:


  (A) Amounts paid before the participant became a participant; and


--------------------------------------------------------------------------------



  (B) Amounts paid as bonuses, reimbursements, or other expense allowances, cash
and non-cash fringe benefits, moving expenses, deferred compensation payments,
and welfare benefits.


  (g) Disability: A physical or mental condition that will prevent a participant
from engaging in any substantial gainful activity for a period of 12 months or
more. A participant will not be considered disabled for purposes of this Plan if
the condition consists of or results from use of alcohol, narcotics, or other
controlled substances, or from a felonious enterprise in which the participant
was engaged.


  (h) Employee: Any person who is employed by the Company during the plan year
as a common-law employee, or who is on temporary layoff status or an authorized
leave of absence from a position as a common-law employee.


  (i) Employer contribution accounts: The accounts maintained to record a
participant’s share of the discretionary contributions made by the Company and
the contributions made pursuant to retirement savings agreements between the
participant and the Company. The following accounts will be maintained for each
participant:


  (1) Company contribution account. A participant’s Company contribution account
will be maintained to record the participant’s share of discretionary
contributions and income with respect to these contributions.


  (2) Retirement savings account. A participant’s retirement savings account
will be maintained to record the participant’s retirement savings contributions
and income with respect to these contributions.


  (j) ERISA: Public Law No. 93-406, the Employee Retirement Income Security Act
of 1974, as amended.


  (k) Forfeiture: The portion of a participant’s employer contribution account
that is forfeited because of termination of employment before full vesting.


  (l) Normal retirement age: Age 62, or age 57 and 10 years of service. 


  (m) Participant: An employee participating in the Plan in accordance with the
provisions of Section 3.1 or a former employee who has an account balance in the
Plan or is eligible for a contribution for the plan year.


  (n) Plan: The Knape & Vogt Manufacturing Company Supplemental Executive
Retirement Plan as set forth in this document and any later amendments.


  (o) Plan year: The “fiscal year” and “Section 415 limitation year” of the Plan
which will be the period of 12 consecutive months ending on June 30 of every
year.


  (p) Quarterly accounting period: The three month accounting period ending on
the last day of the plan year and the last day of every third month of the plan
year.


  (q) Reemployed veteran: An employee who returns to employment as an eligible
employee from a leave of absence for military service during the period in which
reemployment rights are protected by federal law.


  (r) Retirement savings contributions: Contributions made on behalf of a
participant pursuant to an agreement between the Company and the participant.


  (s) Service: The period of a participant’s employment with the Company
computed in accordance with Section 3.2.


  (t) Severance of service. The date determined in accordance with Section 3.2
on which a former employee is deemed to have severed employment with the Company
for the purposes of this Plan.


2

--------------------------------------------------------------------------------



2.2 Construction. Plural pronouns are used throughout the Plan for purposes of
simplicity and will be interpreted to include the singular.



ARTICLE III
PARTICIPATION AND SERVICE

3.1 Participation. Participation in the Plan will be limited to a select group
of management or highly compensated employees. The employees who are eligible to
participate initially are the following officers:


Chief Executive Officer
President of Operations
Vice President of Finance
Vice President of Business Products
Vice President of Home and Commercial Products

The Board of Directors of the Company may designate other management or highly
compensated employees to be eligible to participate in the Plan. If a
participant ceases to be one of the officers designated above or is otherwise
removed from the list of eligible participants by the Company, that employee
will not be eligible to participate in the Plan any further, but the employee’s
account will be maintained until distributed in accordance with Article VI.

3.2 Service. Eligibility for benefits is based on the participant’s period of
service. A participant will be credited with a year of service for each full
year beginning on the participant’s employment commencement date and terminating
on the date of the participant’s severance of service with the Company. A
participant’s severance of service will occur on the earlier of the following:


  (a) The date on which the participant quit, was discharged, died, or retired;
or


  (b) The first anniversary of the date on which the participant was absent from
employment (with or without pay) for any reason except an authorized leave of
absence granted by the Company in writing, or for service in the Armed Forces of
the United States.


If a participant returns to work at any time within one year after the first day
of an absence from employment, the absence will not result in a severance of
service and the period of the absence will be counted in determining the
participant’s period of service. Reemployed veterans will be credited with
service for the period of military service.


ARTICLE IV
CONTRIBUTIONS

4.1 Contributions and Credits.


  (a) Retirement Savings Contributions. After the end of each month or more
frequently as determined by the Company, the Company will credit to the Plan as
retirement savings contributions the total amount of the participants’
retirement savings contributions for the month.


  (b) Discretionary Contribution Credits. After the end of each plan year, the
Company will credit to the Plan such additional amount as may be determined by
the Company as a discretionary contribution for the year. The Company intends to
give discretionary contribution credits in the amount required to allocate to
each participant an amount equal to the percentage of compensation the Company
contributes to its profit sharing plan for eligible participants plus any amount
required to be credited to the accounts of reemployed veterans.


4.2 Retirement Savings Agreements. A participant may enter into a written
retirement savings agreement with the Company. The agreement will provide that
the participant will accept a reduction in salary or bonuses from the Company
and the Company will make retirement savings contributions in the amount of the
agreed reduction.


3

--------------------------------------------------------------------------------



The retirement savings agreements will be administered in accordance with the
following rules:

  (a) A participant’s initial retirement savings agreement will apply to payroll
periods beginning after it is accepted by the Company if the agreement is filed
with the Company within 30 days after the participant becomes eligible. If the
initial agreement is not filed with the Company within 30 days after initial
eligibility, then it will apply to compensation earned in the calendar year
after the calendar year in which the agreement is filed with the Company;


  (b) A retirement savings agreement may be amended by a participant once a year
and the amendment will be effective on the first day of the next calendar year
beginning after the year in which the amendment has been filed with the Company;
and


  (c) The maximum amount a participant may defer pursuant to a retirement
savings agreement will be $25,000 per year.


4.3 Rules Relating to Reemployed Veterans. Reemployed veterans will be credited
with service in accordance with Section 3.2 and entitled to an allocation of
Company contributions in accordance with Section 5.2. They may elect to make
retirement savings contributions for plan years during the period of military
service (“makeup contributions”). The amount of the discretionary and makeup
contributions will be based on the compensation the reemployed veterans would
have received if they had remained in the employ of the Company and, if this
cannot be determined with reasonable certainty, then on the basis of the average
amount earned each month during the 12-month period immediately preceding the
period of military service.



ARTICLE V
ALLOCATIONS TO PARTICIPANT ACCOUNTS

5.1 Individual Accounts. The Company will create and maintain adequate records
to disclose the interest in the plan of each participant and beneficiary. The
records will be in the form of individual accounts to reflect each participant’s
retirement savings contributions, share of discretionary contributions, and
income with respect to these contributions. The Company will maintain Company
contribution and retirement savings accounts for each participant, and such
other accounts as may be required. Credits and charges will be made to each
account in accordance with the provisions of this Plan. Distributions and
withdrawals will be charged to an account as of the date paid.


5.2 Account Adjustments. The accounts of participants and beneficiaries will be
adjusted in accordance with the following:


  (a) Income. The “income” of the trust will be determined and credited as
follows:


  (1) Company Contribution Accounts. These accounts are “bookkeeping accounts”
only and income will be credited to these accounts as of the end of each
quarterly accounting period in an amount equal to the rate of return earned on
investments in the Company’s profit sharing trust for the accounting period.
Income will be credited to accounts of participants and beneficiaries who had
balances in their accounts at the end of the accounting period in proportion to
the balances in the accounts at the beginning of the accounting period, minus
any distributions from the account during the accounting period.


  (2) Retirement Savings Accounts The “income” of the retirement savings
accounts means the net income or loss from the investments of these accounts
(actual or hypothetical), including realized and unrealized gains and losses,
less expenses incurred with respect to the investments. Assets will be valued at
the fair market value in determining unrealized gains and losses. The income on
these accounts will be determined and credited to the accounts as of the end of
every month, or more frequently as determined by the Company.


  (b) Retirement Savings Contributions. After the end of each month, or more
frequently as determined by the Company, retirement savings contributions will
be credited to the accounts of participants in amounts equal to the amounts by
which their salaries and bonuses were reduced during the month pursuant to
retirement savings agreements


4

--------------------------------------------------------------------------------



  (c) Discretionary Contribution Credits.


  (1) Eligibility. As of the end of each plan year, the Company’s discretionary
contribution credits will be credited to the Company contribution accounts of
eligible participants in the following order of priority:


  (A) First, to the accounts of reemployed veterans; and


  (B) Second, to the accounts of participants who were in the employ of the
Company on the last day of the plan year or whose employment terminated during
the plan year after reaching normal retirement age, or because of death or
disability.


  (2) Military Service Allocations. Military service allocations will be
credited to accounts in the amount equal to the Company discretionary credits
that would have been credited to the account of the reemployed veteran if the
veteran had been employed by the Company during the period of military service.


  (3) Allocation of Remaining Credits. The balance of the discretionary
contribution credits after the allocations under (2) will be allocated to the
accounts of participants eligible under (c)(1)(B) in accordance with the ratio
of each participant’s compensation for the year to the total compensation of all
eligible participants for the year.



ARTICLE VI
PAYMENTS FROM PLAN

6.1 Retirement or Disability. Participants who are in the employ of the Company
when they attain normal retirement age will become fully vested in their
accounts, regardless of years of service. Participants whose employment with the
Company terminates at or after normal retirement age, or at an earlier age
because of disability, will be entitled to receive the entire amount in their
accounts. Participants who remain in the employ of the Company after normal
retirement age will continue to participate in the Plan.


6.2 Death. If a participant dies while in the employ of the Company, the entire
amount in the participant’s accounts will be paid to the participant’s
beneficiary. If a participant dies after termination of employment, the vested
amount in the participant’s accounts will be paid to the participant’s
beneficiary.


6.3 Termination for Other Reasons.


  (a) Benefits. If employment terminates prior to normal retirement age for
reasons other than disability or death, the participant will be entitled to
receive, in accordance with Section 6.4, the sum of:


  (1) The amounts credited to the participant’s retirement savings, plus


  (2) An amount equal to the “vested percentage” of the participant’s Company
contribution account; provided, however, that if the participant or an alternate
payee has received any prior distribution from this account , the vested portion
will be determined by multiplying the vested percentage of the account by the
sum of the account balance plus the amount previously distributed, and then
subtracting the amount of the previous distribution from that product. The
participant’s vested percentage will be determined on the basis of years of
service and the following schedule:


YEARS OF SERVICE VESTED PERCENTAGE Less than two (2) years 0% Two (2) years 10%
Three (3) years 20% Four (4) years 40% Five (5) years 60% Six (6) years 80%
Seven (7) or more 100%



5

--------------------------------------------------------------------------------



          Notwithstanding the foregoing, in the event of a “change in control”
of the Company, as defined in the Knape & Vogt Manufacturing Profit Sharing
Plan, participants will be fully vested in their accounts regardless of years of
service.


  (b) Forfeitures. When a participant incurs a severance of service, the
non-vested portion of the participant’s account will be forfeited.


6.4 Payment of Benefits.


  (a) Commencement Date. Benefit payments will begin as soon as administratively
practical after the end of the calendar year in which the participant’s
employment terminates or six months after the participant’s employment
terminates, whichever date is later. If participant’s employment terminates
because of death, however, benefit payments will begin as soon as
administratively practical after the end of the calendar year in which the
participant died.


  (b) Form of Payment. Payments will be made in the annual installments over a
period of not more than three (3) years and each installment will be equal to
the greater of the following:


  (1) $100,000 or the vested balance in the participant’s accounts, whichever
amount is smaller; or


  (2) One-third (1/3) of the vested amount in the participant’s accounts in the
first installment, one-half (1/2) of the vested amount in the participant’s
accounts in the second installment, and the remaining vested balance in the
accounts in the final installment.


The first installment will be paid in accordance with (a) and each subsequent
installment will be paid on the 15th day of January of the following year.

6.5 Hardship Withdrawals. The Company may permit a participant to withdraw from
the participant’s accounts if the Company determines that a withdrawal is
necessary to enable the participant to meet immediate and heavy financial needs
resulting from unforeseeable circumstances arising as a result of events beyond
the control of the participant, and the amount necessary to meet the need is not
reasonably available to the participant from other sources. The Company will
determine the existence of heavy and immediate financial need after reviewing
all relevant facts and circumstances.


The amount of any hardship withdrawal may not exceed the lesser of the amount
required to correct the hardship or the vested amount in the participant’s
accounts.

6.6 Withdrawals Pursuant to Qualified Domestic Relations Orders. Benefits
payable to an alternate payee pursuant to a qualified domestic relations order
will be paid to the alternate payee as soon as possible after application for
withdrawal has been made by the alternate payee.


6.7 Designation of Beneficiary. If a participant dies before receipt of the
participant’s entire account balances, death benefits will be paid to the
participant’s beneficiary. A participant may designate a beneficiary or
beneficiaries; provided, however, that if the participant has been married to
the surviving spouse for a period of one year at the time of the participant’s
death, the beneficiary will be the surviving spouse unless the participant, with
the consent of the spouse, has designated another person to be the beneficiary.


If the consent of the spouse is required, the consent must be in writing and
must acknowledge that the spouse understands the effect of giving the consent.
The consent form must be executed in the presence of a representative of the
Company or witnessed by a notary public.

Each beneficiary designation will be on a form prescribed by the Company and
will be effective only when filed with the Company during the participant’s
lifetime. Each beneficiary designation filed with the Company will cancel all
beneficiary designations previously filed. If any participant fails to designate
a beneficiary, or if the beneficiary dies before the participant, the Trustee
will distribute the benefits to the participant’s spouse if surviving and if not
to the participant’s estate.

6

--------------------------------------------------------------------------------




ARTICLE VII
DEFERRED COMPENSATION FUND

The Company may establish a deferred compensation fund for the amounts to be
credited under this Plan. The Company will be the owner of the fund and may
invest the assets of the fund with the other assets of the Company, or may
invest the assets in a separate account or accounts.

The Company may establish a trust for the retirement savings accounts, but the
assets of the trust will remain subject to the claims of the creditors of the
Company.


ARTICLE VIII
ADMINISTRATION

8.1 Administrator. The Company will be the plan administrator for this Plan and
will be responsible for the proper administration of this Plan.


8.2 Indemnification. The Company will indemnify the members of the committee and
any other employees of the Company who are deemed fiduciaries, and hold them
harmless, against any and all liabilities, including legal fees and expenses,
arising out of any act or omission made or suffered in good faith pursuant to
the provisions of the Plan, or arising out of any failure to discharge any
fiduciary obligation other than a willful failure to discharge an obligation of
which the person was aware.


8.3 Records and Reports. The Company will comply with ERISA with regard to
records of participant’s service, account balances, notifications to
participants, and annual reports to the Internal Revenue Service.


8.4 Appointment of Committee. The Company may appoint a committee to assist in
the administration of the Plan. The committee will consist of as many persons as
may be appointed by the Company and will serve at the pleasure of the Company.
All usual and reasonable expenses of the committee will be paid by the Company.
If a committee is not appointed, all duties assigned to the committee in this
Plan will be performed by the Company.


8.5 Claims Procedure.


  (a) Application and Forms for Benefits. The Company may require a participant
or beneficiary, or a duly authorized representative of either, to complete and
file an application for a benefit and all other forms approved by the Company,
and to furnish all pertinent information requested by the Company.


  (b) Claims Procedure for Benefits not Involving Disability Determinations. The
Company will make all determinations regarding benefits based on its
interpretation of the terms of the Plan. The Company will notify the participant
or beneficiary (“claimant”) in writing if any claim for benefits is denied. The
notice of the adverse benefit determination will be sent to the claimant within
90 days after receipt of the claim for benefits unless the Company determines
that special circumstances require an extension of time of up to 90 days for
processing the claim. If additional time is needed, the Company will notify the
claimant of the special circumstances requiring the extension of time and the
date by which the determination will be made. The notice will explain the
reasons for the adverse determination in language that may be understood by the
claimant and will reference the Plan provisions upon which the determination is
based. The notice will include a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why the material or information is necessary. The notice will describe the
Plan’s appeal procedures and the time limits of the appeal procedures and will
include a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on the appeal.


7

--------------------------------------------------------------------------------



  The appeal procedure will be as follows:


  (1) If claimants are not satisfied with a decision of the Company, they must
exhaust their administrative remedies under this Plan by filing a written appeal
with the committee not later than 60 days after receipt of the notice of adverse
benefit determination.


  (2) Claimants or their authorized representatives will be provided upon
request and free of charge, reasonable access to and copies of all documents,
records and other information relating to the claim for benefits.


  (3) Claimants or their authorized representatives may submit written comments,
documents, records and other information relating to their claim in writing. All
materials and arguments must be filed with the appeal. The committee will take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.


  (4) The committee will render its decision on the appeal within a reasonable
period of time, but not more than 60 days after receipt by the Company of the
claimant’s appeal, unless the committee determines that special circumstances
require an extension of time for processing. If an extension of time for review
is required because of special circumstances, the committee will give written
notice to the claimant of the extension prior to the commencement of the
extension that will state the circumstances requiring the extension and the date
by which the determination will be made. An extension of time for review will
not entitle the claimant to a hearing before the committee as to the appeal. All
appeal materials must be submitted in writing.


  (5) The committee will advise the claimant in writing or electronically of the
decision on the appeal stating the reasons for the decision in language that may
be understood by the claimant with references to the Plan provisions upon which
the appeal determination is based. The notice will contain a statement that the
claimant is entitled to receive upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits and a statement of the claimant’s right to
bring an action under ERISA Section 502(a).


  (c) Claims Procedure for Disability Benefit Determinations. The Company will
make determinations regarding disability benefits in the same manner as other
claims except that it will notify the claimant within 45 days after receipt of a
claim for benefits, unless the Company determines that an extension is required
due to matters beyond its control. The Company may take up to two (2) extensions
of up to 30 days each by giving notice to the claimant before the expiration of
the response period. The notice of extension will explain the standards for
making the disability determination and the additional information needed to
make the determination. The claimant will have 45 days in which to provide the
additional information. The 45 and 30-day periods in which the Company must make
its determination are tolled from the date the Company notifies the claimant of
the need for additional information until the date on which the claimant
responds to the request.


The appeal procedure for determinations regarding disability benefits will
generally follow the procedure for appeals in claims for benefits matters and
the following rules will also apply:


  (1) The claimant must file the written appeal within 180 days after receipt of
notice of the adverse disability determination.


  (2) The review on appeal will be conducted by a fiduciary of the plan who is
not the individual making the initial review or a subordinate of that
individual.


  (3) If the determination involves medical judgment, the committee will consult
with a health care professional with appropriate training and experience in the
field of medicine involved in the medical judgment.


  (4) The committee will identify the medical or vocational experts who rendered
advice to the Company in connection with the initial adverse benefit
determination without regard to whether the advice was relied upon.


8

--------------------------------------------------------------------------------



  (5) The health care professional engaged for the appeal will not be the same
individual or a subordinate of the individual consulted in connection with the
initial adverse determination.


  (6) The committee will respond in the same manner as with claims not involving
disability benefit determinations except that a period of 45 days will apply
instead of 60 days.


  (d) Legal Actions. No action at law or in equity may be brought to recover
Plan benefits before the expiration of 60 days after the participant or
beneficiary has filed a claim in accordance with the requirements of the Plan
and exhausted the claims and appeal procedures described above.


8.6 Rules and Decisions. The committee may adopt such rules as it deems
necessary, desirable or appropriate. All rules and decisions of the committee
will be uniformly applied to all participants in similar circumstances. When
making a determination or calculation, the committee may rely upon its
interpretation of the terms of the Plan and information furnished by a
participant or beneficiary, the Company, and the legal counsel of the Company.


8.7 Committee Procedures. The committee may act at a meeting or in writing
without a meeting. The committee may elect one of its members as chairman and
appoint a secretary who need not be a committee member. The secretary will keep
a record of all meetings and forward all necessary communications to the
Company. The committee may adopt such bylaws and regulations as it deems
desirable for the conduct of its affairs. All decisions of the committee will be
made by the vote of the majority including actions in writing taken without a
meeting.


8.8 Authorization of Benefit Payments. The committee will issue directions to
the Company concerning all benefits which are to be paid from the fund pursuant
to the provisions of the Plan.


8.9 Application and Forms for Benefits. The committee may require a participant
to complete and file an application for a benefit and all other forms approved
by the committee, and to furnish all pertinent information requested by the
committee. The committee may rely upon all such information including the
participant’s current mailing address.


8.10 Facility of Payment. Whenever, in the committee’s opinion, a person
entitled to receive any benefit is under a legal disability or is incapacitated
in any way so as to be unable to manage financial affairs, the committee may
direct the payments to such person or to a legal representative. If a person
entitled to receive benefits is a minor and the value of the benefit exceeds
$5,000, the Committee may either delay payment of the benefit until the minor
has attained the age of majority or pay the benefit to a person who has been
named by a court of competent jurisdiction as conservator of the estate of the
minor or other court-appointed fiduciary. Any payment of a benefit in accordance
with the provisions of this Section will discharge all liability for the benefit
under the provisions of the Plan.



ARTICLE IX
INDIVIDUAL INVESTMENT ACCOUNTS

9.1 Investment of Individual Accounts. If the Company establishes individual
investment accounts for the fund, then each participant may direct the
investment of the participant’s account among the separate investment funds
selected by the Company. If an account is split between two or more of the
investment funds, the participant must specify the percentage of the account to
be invested in each fund in accordance with the rules established by the
Company.


9.2 Procedure for Investments. Each participant may establish or revise
investment directions as often as permitted by the Company and pursuant to the
procedures established by the Company.



ARTICLE X
PAYMENT OF TAXES

The Company will be responsible for payment of any taxes assessed on or with
respect to the assets or income of the fund.

9

--------------------------------------------------------------------------------




ARTICLE XI
TERMINATION AND AMENDMENT

11.1 Amendments.  The Company may at any time amend any or all of the provisions
of this Plan except that no amendment may reduce a participant’s account
balance. The chief executive officer of the Company may amend the Plan by
executing a document that expressly provides that it is an amendment to the
Plan. Amendments may apply prospectively or retroactively as permitted by law
and the effective date of each amendment must be stated in the document.


11.2 Termination. The Plan may be terminated or discontinued at any time by the
Company. If the Plan is discontinued or terminated, then the Company will pay,
or cause the trustees to pay if a trust fund has been created, to each
participant an amount equal to the participant’s accounts in the Plan. These
payments will be made within 45 days after the Plan has been discontinued or
terminated and participants will have a claim against the Company as unsecured
creditors for the amounts credited to their accounts.



ARTICLE XII
NONALIENATION OF BENEFITS AND
DOMESTIC RELATIONS ORDERS

12.1 Nonalienation of Benefits. No interest, right, or claim in or to any part
of the trust or any benefit payable from the trust will be assignable,
transferable, or subject to sale, assignment, hypothecation, anticipation,
garnishment, attachment, execution, or levy of any kind other than by the
creditors of the Company, and the plan administrator will not recognize any
attempt to so transfer, assign, sell, hypothecate, or anticipate the same except
to the extent required by law. This provision will not apply to any order that
would qualify as a “qualified domestic relations order,” as defined in Section
414(p), if this Plan were a qualified plan subject to the provisions of Code
Section 401(a).


12.2 Procedure for Domestic Relations Orders. Whenever the Company is served
with a domestic relations order from a court of competent jurisdiction, the
Company will follow the following procedure in determining whether the order
constitutes a “qualified domestic relations order”that would be exempt from the
general spendthrift protection of this Article:


  (a) The Company will notify the participant and any “alternate payees” named
in the order that the order was served on the Company and that objections
concerning the order must be submitted in writing within 15 days;


  (b) The Company will determine whether the order would be a “qualified
domestic relations order” as defined in Code Section 414(p) if this were a
qualified plan, and notify the participant and each alternate payee of its
determination. If the Company determines that the order would be a qualified
domestic relations order, the Company will honor it as such and make payment in
accordance with the order;


  (c) During the period in which the Company is determining the status of the
order, payment of any benefits in dispute will be deferred.


  (d) The Company will notify the participant and all other alternate payees
named in the order of its decision concerning the qualified status of the order.
Payments pursuant to the order will be made as soon as practicable after the
status of the order has been determined.


10

--------------------------------------------------------------------------------




ARTICLE XIII
MISCELLANEOUS

13.1 Status of Participants. No participant will have any right or claim to any
benefits under the Plan except in accordance with the provisions of the Plan.
The adoption of the Plan will not be construed as creating any contract of
employment between the Company and any participant or to otherwise confer upon
any participant or other person any legal right to continuation of employment,
nor as limiting or qualifying the right of the Company to discharge any
participant without regard to any effect the discharge might have upon rights
under the Plan.


13.2 No Interest in Company Affairs. Nothing contained in this Plan will be
construed as giving any participant, employee or beneficiary an equity or other
interest in the assets, business, or affairs of the Company or the right to
examine any of the books and records of the Company.


13.3 Litigation. In any application to or proceeding or action in the courts,
only the Company will be a necessary party and no participant or other person
having an interest will be entitled to any notice or service of process. The
Company may place a participant’s funds in the hands of the court for its
determination, which payment will absolve the Company from any claim. Any
judgment entered in such a proceeding or action will be conclusive upon all
persons claiming under this Plan.


If any participant or beneficiary institutes any litigation in connection with
this Plan, the result of which is adverse to the participant or beneficiary
instituting the action, the Company will deduct from the benefits payable to the
participant or beneficiary any expense including reasonable attorney fees
occasioned by the litigation. If any dispute arises as to the person or persons
to whom payment or delivery of any funds or property is to be made by the
Company, the Company may retain such funds or property until final adjudication
has been made by a court of competent jurisdiction.

13.4 Governing Law. This Plan will be interpreted, construed, and enforced in
accordance with the laws of the State of Michigan except where state law is
preempted by ERISA.


13.5 Severability of Provisions. If any provisions of the Plan will be declared
void and unenforceable, the other provisions will be severable and will not be
affected thereby, and to the extent that the trust or Plan will ever be in
conflict with, or silent with respect to, the requirements of any other law or
regulation, the provisions of the law or regulation will govern. In the
administration of the trust, the Trustee may avail itself of any permissive
provisions of any applicable law or regulation, which are not contrary to the
provisions of this Plan.


        IN WITNESS WHEREOF, the parties have caused this Plan to be executed
this 29th day of June, 2005.

KNAPE & VOGT MANUFACTURING COMPANY


By:
      ——————————————

      Its Chief Executive Officer


11